DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 08, 2022 is/are in compliance with the provisional of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 14-20 of U.S. Patent No. 11,301,390. Although the claims at issue are not identical, they are not patentably distinct from each other because
Current Application
US 11,301,390
1. A system comprising:

a memory device; and

a processing device, operatively coupled with the memory device, to perform operations comprising:

identifying a subset of a plurality of event entries from a staging buffer based on one or more filtering factors, wherein the one or more filtering factors are defined based at least in part on a priority level of the event entries and on an amount of bandwidth available in a communication pipe between the system and a host system, and wherein the plurality of event entries corresponds to events associated with the memory device; and


sending the subset of the plurality of event entries to the host system over the communication pipe.
1. A system comprising:

a memory device; and

a processing device, operatively coupled with the memory device, to perform operations comprising:

identifying a subset of a plurality of event entries from a staging buffer based on one or more filtering factors, wherein the one or more filtering factors are defined based at least in part on a privilege level of the host system and on an amount of bandwidth available in a communication pipe having limited bandwidth between the system and the host system, and wherein the plurality of event entries corresponds to events associated with the memory device; and

sending the subset of the plurality of event entries as the system state information to the host system over the communication pipe having limited bandwidth.

5. The system of claim 1, wherein the one or more filtering factors further comprise an indication of a requested priority level.
determining to send system state information associated with the memory device to the host system, wherein determining to send system state information comprises at least one of:

2. The system of claim 1, wherein the processing device is to perform operations further comprising:

receiving a request for the system state information from the host system; or
determining an occurrence of a periodic interval upon which the system state information is to be sent to the host system.
(claim 1)
determining to send system state information associated with the memory device to a host system;

2. The system of claim 1, wherein determining to send system state information comprises at least one of:

receiving a request for the system state information from the host system; or
determining an occurrence of a periodic interval upon which the system state information is to be sent to the host system.
3. The system of claim 1, wherein identifying the subset of the plurality of event entries comprises comparing the one or more filtering factors to one or more metadata tags associated with each of the plurality of event entries.
3. The system of claim 1, wherein identifying the subset of the plurality of event entries comprises comparing the one or more filtering factors to one or more metadata tags associated with each of the plurality of event entries
4. The system of claim 3, wherein the subset of the plurality of event entries comprises event entries for which the corresponding one or more metadata tags match the one or more filtering factors.
3. The system of claim 1, … wherein the subset of the plurality of event entries comprises event entries for which the corresponding one or more metadata tags match the one or more filtering factors.
5. The system of claim 3, wherein the one or more metadata tags comprise one or more of an indication of a severity of a corresponding event entry, a priority level of the corresponding event entry, or an amount of bandwidth required to transmit the corresponding event entry to the host system.
4. The system of claim 3, wherein the one or more metadata tags comprise one or more of an indication of a severity of a corresponding event entry, a priority level of the corresponding event entry, or an amount of bandwidth required to transmit the corresponding event entry to the host system.
6. The system of claim 1, wherein sending the subset of the plurality of event entries to the host system comprises at least one of:


moving the subset of the plurality of event entries from the staging buffer to an output buffer and transmitting contents of the output buffer to the host system; or

selecting the subset of the plurality of event entries from the staging buffer and sending the selected subset of the plurality of entries from the staging buffer to the host system.
6. The system of claim 1, wherein sending the subset of the plurality of event entries as the system state information to the host system comprises at least one of:

moving the subset of the plurality of event entries from the staging buffer to an output buffer and transmitting contents of the output buffer to the host system; or

selecting the subset of the plurality of event entries from the staging buffer and sending the selected subset of the plurality of entries from the staging buffer to the host system.
7. The system of claim 1, wherein the communication pipe at least one of a universal asynchronous receiver-transmitter (UART) bus, an inter-integrated circuit (I2C) bus, a system management bus (SMBus), a Nexus bus, or a peripheral component interconnect express (PCIe) bus.
7. The system of claim 1, wherein the communication pipe having limited bandwidth comprises at least one of a universal asynchronous receiver-transmitter (UART) bus, an inter-integrated circuit (I2C) bus, a system management bus (SMBus), a Nexus bus, or a peripheral component interconnect express (PCIe) bus.
8. The system of claim 1, wherein the processing device is to perform operations further comprising:

maintaining a remainder of the plurality of entries not identified in the subset in the staging buffer.
8. The system of claim 1, wherein the processing device to perform further operations comprising:


maintaining a remainder of the plurality of entries not identified in the subset in the staging buffer.
9. The system of claim 1, wherein the processing device is to perform operations further comprising:

receiving, from the host system, feedback data representing an update to the one or more filtering factors; and

applying the feedback data to the one or more filtering factors.
9. The system of claim 1, wherein the processing device to perform further operations comprising:


receiving, from the host system, feedback data representing an update to the one or more filtering factors; and

applying the feedback data to the one or more filtering factors.
10. A method comprising:

identifying a subset of a plurality of event entries from a staging buffer based on one or more filtering factors, wherein the one or more filtering factors are defined based at least in part on a priority level of the event entries and on an amount of bandwidth available in a communication pipe between the system and a host system, and wherein the plurality of event entries corresponds to events associated with the memory device; and


sending the subset of the plurality of event entries to the host system over the communication pipe.
1. A system comprising:

identifying a subset of a plurality of event entries from a staging buffer based on one or more filtering factors, wherein the one or more filtering factors are defined based at least in part on a privilege level of the host system and on an amount of bandwidth available in a communication pipe having limited bandwidth between the system and the host system, and wherein the plurality of event entries corresponds to events associated with the memory device; and

sending the subset of the plurality of event entries as the system state information to the host system over the communication pipe having limited bandwidth.

5. The system of claim 1, wherein the one or more filtering factors further comprise an indication of a requested priority level.
determining to send system state information associated with the memory device to the host system, wherein determining to send system state information comprises at least one of:

11. The method of claim 10, wherein the processing device is to perform operations further comprising:

receiving a request for the system state information from the host system; or

determining an occurrence of a periodic interval upon which the system state information is to be sent to the host system.
(claim 1)
determining to send system state information associated with the memory device to a host system;

2. The system of claim 1, wherein determining to send system state information comprises at least one of:

receiving a request for the system state information from the host system; or

determining an occurrence of a periodic interval upon which the system state information is to be sent to the host system.
12. The method of claim 10, wherein identifying the subset of the plurality of event entries comprises comparing the one or more filtering factors to one or more metadata tags associated with each of the plurality of event entries, wherein the subset of the plurality of event entries comprises event entries for which the corresponding one or more metadata tags match the one or more filtering factors,

wherein a remainder of the plurality of entries not identified in the subset are maintained in the staging buffer, and



wherein the one or more metadata tags comprise one or more of an indication of a severity of a corresponding event entry, a priority level of the corresponding event entry, or an amount of bandwidth required to transmit the corresponding event entry to the host system.
3. The system of claim 1, wherein identifying the subset of the plurality of event entries comprises comparing the one or more filtering factors to one or more metadata tags associated with each of the plurality of event entries, and wherein the subset of the plurality of event entries comprises event entries for which the corresponding one or more metadata tags match the one or more filtering factors.

8. The system of claim 1, wherein the processing device to perform further operations comprising:
maintaining a remainder of the plurality of entries not identified in the subset in the staging buffer.

4. The system of claim 3, wherein the one or more metadata tags comprise one or more of an indication of a severity of a corresponding event entry, a priority level of the corresponding event entry, or an amount of bandwidth required to transmit the corresponding event entry to the host system.
13. The method of claim 10, wherein sending the subset of the plurality of event entries to the host system comprises at least one of:


moving the subset of the plurality of event entries from the staging buffer to an output buffer and transmitting contents of the output buffer to the host system; or

selecting the subset of the plurality of event entries from the staging buffer and sending the selected subset of the plurality of entries from the staging buffer to the host system.
6. The system of claim 1, wherein sending the subset of the plurality of event entries as the system state information to the host system comprises at least one of:

moving the subset of the plurality of event entries from the staging buffer to an output buffer and transmitting contents of the output buffer to the host system; or

selecting the subset of the plurality of event entries from the staging buffer and sending the selected subset of the plurality of entries from the staging buffer to the host system.
14. The method of claim 10, wherein the processing device is to perform operations further comprising:

receiving, from the host system, feedback data representing an update to the one or more filtering factors; and

applying the feedback data to the one or more filtering factors.
9. The system of claim 1, wherein the processing device to perform further operations comprising:


receiving, from the host system, feedback data representing an update to the one or more filtering factors; and

applying the feedback data to the one or more filtering factors.
15. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising:

identifying a subset of a plurality of event entries from a staging buffer based on one or more filtering factors, wherein the one or more filtering factors are defined based at least in part on a priority level of the event entries and on an amount of bandwidth available in a communication pipe between the system and a host system, and wherein the plurality of event entries corresponds to events associated with a memory device; and


send the subset of the plurality of event entries to the host system over the communication pipe.
14. A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to:


identify a subset of a plurality of event entries from a staging buffer based on one or more filtering factors, wherein the one or more filtering factors are defined based at least in part on a privilege level of the host system and on an amount of bandwidth available in a communication pipe having limited bandwidth between the system and the host system, and wherein the plurality of event entries corresponds to events associated with the memory device; and

send the subset of the plurality of event entries as the system state information to the host system over the communication pipe having limited bandwidth.

18. The non-transitory computer-readable storage medium of claim 14, wherein the one or more filtering factors further comprise an indication of a requested priority level.
determining to send system state information to the host system, wherein determining to send the system state information comprises at least one of:

16. The non-transitory computer-readable storage medium of claim 15, wherein the instructions cause the processing device to perform operations further comprising:


receiving a request for the system state information from the host system; or
determining an occurrence of a periodic interval upon which the system state information is to be sent to the host system.
(claim 14)
determine to send system state information associated with the memory device to a host system;

15. The non-transitory computer-readable storage medium of claim 14, wherein to determine to send system state information, the instructions cause the processing device to at least one of:

receive a request for the system state information from the host system; or
determine an occurrence of a periodic interval upon which the system state information is to be sent to the host system.
17. The non-transitory computer-readable storage medium of claim 15, wherein identifying the subset of the plurality of event entries comprises comparing the one or more filtering factors to one or more metadata tags associated with each of the plurality of entries, wherein the subset of the plurality of event entries comprises event entries for which the corresponding one or more metadata tags match the one or more filtering factors, and wherein a remainder of the plurality of entries not identified in the subset are maintained in the staging buffer.
16. The non-transitory computer-readable storage medium of claim 14, wherein to identify the subset of the plurality of event entries, the instructions cause the processing device to compare the one or more filtering factors to one or more metadata tags associated with each of the plurality of entries, wherein the subset of the plurality of event entries comprises event entries for which the corresponding one or more metadata tags match the one or more filtering factors, and wherein a remainder of the plurality of entries not identified in the subset are maintained in the staging buffer.
18. The non-transitory computer-readable storage medium of claim 17, wherein the one or more metadata tags comprise one or more of an indication of a severity of a corresponding event entry, a priority level of the corresponding event entry, or an amount of bandwidth required to transmit the corresponding event entry.
17. The non-transitory computer-readable storage medium of claim 16, wherein the one or more metadata tags comprise one or more of an indication of a severity of a corresponding event entry, a priority level of the corresponding event entry, or an amount of bandwidth required to transmit the corresponding event entry.
19. The non-transitory computer-readable storage medium of claim 15, wherein sending the subset of the plurality of event entries to the host system comprises at least one of:



moving the subset of the plurality of event entries from the staging buffer to an output buffer and transmitting contents of the output buffer to the host system; or

selecting the subset of the plurality of event entries from the staging buffer and sending the selected subset of the plurality of entries from the staging buffer to the host system.
19. The non-transitory computer-readable storage medium of claim 14, wherein to send the subset of the plurality of event entries as the system state information to the host system, the instructions cause the processing device to at least one of:

move the subset of the plurality of event entries from the staging buffer to an output buffer and transmitting contents of the output buffer to the host system; or

select the subset of the plurality of event entries from the staging buffer and sending the selected subset of the plurality of entries from the staging buffer to the host system.
20. The non-transitory computer-readable storage medium of claim 15, wherein the instructions cause the processing device to performing operations further comprising:

receiving, from the host system, feedback data representing an update to the one or more filtering factors; and

applying the feedback data to the one or more filtering factors.
20. The non-transitory computer-readable storage medium of claim 14, wherein the instructions further cause the processing device to:

receive, from the host system, feedback data representing an update to the one or more filtering factors; and

apply the feedback data to the one or more filtering factors.



Allowable Subject Matter
Claims 1-20 would be allowed upon the filing of a terminal disclaimer against US 11,301,390.
The following is a statement of reasons for the indication of allowable subject matter:
The claims are directed towards the management and sending of debugging information in an environment with limited bandwidth. The claims require that the information of the plurality of event entries be filtered based at least on a priority level of the event and on the amount of bandwidth between the system and the host.
Prior art Carpenter et al. (US 2020/0341868) discloses filtering based upon relevant information to reduce noise, optimize bandwidth, computational resources, and storage need. Prior art such as Childress et al. (US 2005/0198273) discloses filtering based on the severity of the events, redundant events, or low priority events. Prior art Scott et al. (US 6,760,324) discloses filter based on priority level of the events. 
The prior art alone or in combination does not disclose the filtering of the information would be based on the priority level of the event and on the amount of bandwidth available in the communications pipeline in combination with the other recited elements in the claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136             

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136